United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2485
                                  ___________

Michael Bauermeister,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Kor Xiong, President of Hmong          *
Satellite TV, Inc.,                    *         [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: September 16, 2011
                                Filed: September 21, 2011
                                ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Michael Bauermeister appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B)
dismissal of his complaint, in which he requested that criminal charges be brought
against the defendant. Upon careful review, we conclude that the dismissal was
proper. See United States v. Batchelder, 442 U.S. 114, 124 (1979) (“[w]hether to
prosecute and what charges to file or bring before a grand jury are decisions that
generally rest in the prosecutor’s discretion”); cf. Koll v. Wayzata State Bank,


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
397 F.2d 124, 127 (8th Cir. 1968) (affirming dismissal where plaintiff failed to plead
intelligible grounds for federal jurisdiction; basis for federal jurisdiction must
affirmatively appear clearly and distinctly). We further conclude that, to the extent
Mr. Bauermeister has attempted to advance a new claim on appeal, that claim is not
properly before this court. See Stone v. Harry, 364 F. 3d 912, 914 (8th Cir. 2001)
(stating general rule that claims not presented in district court may not be advanced
for first time on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-